Citation Nr: 0021405	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  94-05 801	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back disorder.  

2.  Entitlement to service connection for a nervous disorder, 
to include depression, on a secondary basis.  

3.  Entitlement to secondary service connection for a sleep 
disorder, for a disability manifested by indigestion and for 
motion sickness.

REPRESENTATION

Appellant represented by:	M. J. Mooney, Esquire

WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from January 1971 to November 
1972.  

By rating action in March 1973, the RO denied service 
connection for disabilities, including a back disorder (on a 
direct basis) and a nervous disorder (on the basis that the 
veteran had a personality disorder that was not a disability 
for which VA benefits could be granted).  The issue of 
secondary service connection for a nervous disorder was not 
addressed at that time.  The veteran was notified of this 
decision and did not appeal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1992 rating 
decision which denied service connection for disabilities, 
including a back disorder, a nervous disorder, including 
depression, a sleep disorder, a disability manifested by 
indigestion, and motion sickness.   A personal hearing at the 
RO was held in January 1994.  

In April 1996, the Board Remanded the case to the RO for 
additional development.  Thereafter, a Supplemental Statement 
of the case was issued, and the case was returned to the 
Board.  In a decision dated in April 1998, the Board denied 
reopening the claims of service connection for a back 
disorder and a nervous disorder with depression and denied 
direct service connection for a sleep disorder, indigestion 
and motion sickness on a direct and secondary basis.  

This matter is again before the Board as a result of an order 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court"), issued on April 4, 
2000, ([citation redacted]), which vacated a portion of the April 
1998 decision of the Board and remanded the appeal for 
compliance with instructions set forth in Court's decision.  

Regarding the order of the Court, the Board points out that 
while the Secretary conceded that additional material 
evidence, in the form of a private medical statement, was not 
considered by the Board when it denied the claim to reopen 
the issue of service connection for a back disability in the 
April 1998 decision, the undersigned observes that the 
private doctor's statement was not before the Board at the 
time the decision was rendered.  The appeal was certified to 
the Board on November 15, 1997.  The private medical 
statement was sent directly to the RO where it was received 
on December 12, 1997.  The statement was not forwarded to the 
Board.  

The Order issued by the Court appears to address the matters 
of secondary service connection for a nervous disorder, sleep 
disorder, indigestion and motion sickness, and this is the 
basis for reversal argued by the veteran's attorney in his 
brief and in his reply brief.  As such, it will be assumed 
that the Board's decision of April 16, 1998 with regard to 
the issues of direct service connection for these 
disabilities remains in effect.  The issue of secondary 
service connection for a psychiatric disability will be 
addressed on a de novo basis as there has been no prior final 
denial of secondary service connection.

In the reply brief from the veteran's attorney, he argues 
that the issue of secondary service connection for headaches 
and dizziness should be granted.  This issue was not 
addressed by the Board in its April 1998 decision or in the 
Court Order.  A review of the record reveals that at the 
personal hearing in January 1994, the veteran testified that 
he had two different types of headaches in service, one type 
was caused by being around machinery, and the other type of 
headaches with dizziness was associated with his sinus 
problems.  The veteran stated that he has not experienced any 
noise-induced headaches since service separation, but that he 
has had headaches and dizziness due to his chronic sinus 
disorder.  In light of the veteran's testimony and the 
subsequent establishment of service connection for a sinus 
disorder by the Board in April 1996, the Board finds that 
this issue is not for consideration.  Additionally, it is 
noted that the Court Order made no mention of this matter.  

By rating action in July 1995, the RO found that the veteran 
met the criteria for nonservice-connected disability pension.  
Therefore, this issue is no longer in appellate status.  

(In light of the decision hereinbelow concerning the issue to 
reopen the claim of service connection for a back disorder, 
the issues of secondary service connection for a nervous 
disorder, to include depression, for a sleep disorder, for a 
disability manifested by indigestion, and for motion sickness 
will be addressed in the REMAND portion of this document.)  


FINDINGS OF FACT

1.  Service connection for a back disorder was finally denied 
by the RO in March 1973.  

2.  The additional evidence received in connection with the 
veteran's request to reopen the claim of service connection 
for a back disorder has not been considered previously and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  There is a plausible claim of service connection for a 
back disorder.  


CONCLUSIONS OF LAW

1.  The March 1973 RO decision which denied service 
connection for a back disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1999).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for a back disorder.  38 
U.S.C.A. § 5108 (West 1991); C.F.R. §§ 3.104(a), 3.156(a) 
(1999).  

3.  The claim of service connection for a back disorder is 
well grounded.  38 U.S.C.A. § 5107 (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.302 (1999).  

As noted above, service connection for a back disorder was 
denied by the RO in March 1973.  The veteran was notified of 
this decision and did not appeal.  Because the present appeal 
does not arise from an original claim, but rather comes from 
an attempt to reopen a claim which was denied previously, the 
Board must bear in mind the important distinctions between 
those two types of claims.  In order to reopen a claim which 
has been previously finally denied, the claimant must present 
new and material evidence.  38 U.S.C.A. § 5108 (West 1991).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

Current caselaw provides for a three-step approach in 
determining whether new and material evidence has been 
presented to reopen a claim.  First, it must be determined 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, it must be determined immediately upon 
reopening whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(A); and third, if the claim is 
well grounded, the merits of the claim must be evaluated 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  

The Board notes that caselaw of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") mandated that an additional question had to be 
addressed; that is, whether in light of all the evidence of 
record, there was a "reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" in the prior 
determination.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  This additional test was overruled in the Hodge case 
cited above.  In view of the decision by the undersigned in 
this case, it is unnecessary to determine whether the RO 
relied on Hodge in rendering its determination.  

The evidence of record at the time of the last final rating 
decision in March 1973 included the veteran's enlistment 
examination, service medical records and a separation 
examination dated in October 1972.  The enlistment 
examination revealed the spine to be normal, and the veteran 
denied any history of back trouble.  In November 1972, the 
veteran complained of myalgia following a flu shot two days 
previously.  The examination was essentially within normal 
limits.  The remainder of the service medical records 
contains no complaints or abnormal findings referable to the 
low back.  The veteran's separation examination report showed 
a history of occasional lumbosacral muscle strain which was 
treated with medication and exercise.  The examination 
revealed the spine to be normal.

Based on the above evidence, the RO denied service connection 
for a back disorder in March 1973.  The veteran was notified 
of this decision and did not appeal.  

The evidence added to the record since the March 1973 rating 
decision includes VA treatment records (including duplicate 
copies) from 1972 to 1995; numerous private medical records 
showing treatment for various medical problems, including 
back problems from 1976 to 1997; a statement from the 
veteran's landlord, received in July 1992; an October 1992 VA 
examination report; letters from the veteran's brother and 
sisters, received in January 1994; copies of records from the 
Social Security Administration (including duplicate copies of 
medical records); transcript of a hearing conducted at the RO 
in January 1994; two letters from G. David Leveaux, M.D., 
dated in December 1997 and May 1998; and a private medical 
report from J. C. France, M.D., dated in May 2000.  

The December 1997 letter from Dr. Leveaux offered an opinion 
to the effect that the veteran's current back problems were 
related to an injury in service.  Dr. Leveaux's letter is new 
as it was not previously of record, and is material because 
it provides a nexus between the veteran's current back 
disorder and military service.  

Having decided that the letter from Dr. Leveaux is new and 
material, there is no need to discuss whether the other 
evidence is likewise new and material as the claim will be 
reopened solely on the basis of this evidence.  

As the first step in the three-step analysis has been met, it 
must next be determined whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  To sustain a 
well-grounded claim, the claimant must provide evidence 
demonstrating that the claim is plausible; mere allegation is 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
The determination of whether a claim is well grounded is 
legal in nature.  King v. Brown, 5 Vet. App. 19 (1993).  

A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well grounded, 
a claim must be accompanied by supportive evidence, and such 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).  

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and (3) a nexus, 
or link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  Alternatively, 
the third Caluza element can be satisfied under 38 C.F.R. 
3.303(b) (1999) by evidence of continuity of symptomatology 
and medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the symptomatology.  
See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

In this case, there is medical evidence of treatment of a 
back disability in service; there is evidence of a current 
disability; and there is competent medical evidence to 
support the veteran's claim that his current back disorder is 
related to service.  Accordingly, the Board finds that the 
veteran's claim is well grounded.  As there is a duty to 
assist a veteran once a well-grounded claim has been 
submitted (see 38 U.S.C.A. § 5107(b)), the case is being 
Remanded to the RO for the reasons set forth below.


ORDER

To the limited extent that new and material evidence has been 
submitted to reopen the claim of service connection for a 
back disorder, the appeal to reopen is granted.

To the extent that the claim of service connection for a back 
disability is well grounded, the appeal is granted.


REMAND

In view of the favorable decision by the Board that new and 
material evidence has been submitted to reopen the claim of 
service connection for a back disorder and that the claim is 
well grounded, the RO must now consider the issue of 
entitlement to service connection for a back disability on a 
de novo basis.  

The veteran contends that he has had chronic low back 
problems since service, and believes that his current low 
back disorder is related to his problems in service.  The 
veteran also asserts that his back problem is the primary 
cause of his nervous disorder with depression, pointing to 
medical evidence to the effect that he suffered from 
depression because of his medical problems, primarily his 
back disability.  Finally, he asserts that he has a 
disability manifested by difficulty sleeping, a disability 
manifested by indigestion, and motion sickness which are all 
related to his nervous condition.  As all these issues are 
inextricably intertwined with the issue pertaining to the 
veteran's back, they must be Remanded in connection with this 
appeal.

The evidence of record shows that the veteran was seen by VA 
on two occasions during service for low back pain.  His 
service separation examination in October 1972 showed a 
history of occasional lumbosacral muscle strain which was 
treated with medication and exercise, without sequela or 
complications.  No abnormalities were noted at the time of 
his separation examination. 

VA medical records in January 1976 show that the veteran was 
treated for multiple complaints, including low back pain, 
after he was hit by a truck the night before.  Follow-up 
treatment focused primarily on the veteran's complaints of 
neck problems and neurosis.  In July 1977, the veteran was 
seen by VA for severe low back pain.  At that time, the 
veteran reported that when he bent over to pick up a glass 
from a trash can, he felt a shooting pain over his back, 
legs, and into his arm.  The diagnosis at that time was 
possible ruptured lumbar disc or traumatized nerve.  The 
record shows that the veteran was seen again for back 
problems in 1987, when he went to a VA emergency room 
complaining of sharp, nonradiating, low back pain that had 
begun that morning.  A CT scan in March 1990 showed a bulging 
disc at L4-5 and at L5-S1.  An MRI in April 1990 revealed 
degeneration of the intervertebral disc at L4-5, with broad 
based posterior protrusion of the L4-L5 disc.  Thereafter, 
the veteran was treated on numerous occasions for chronic 
back problems up to the present.  Recently, a private doctor 
has opined, in essence, that the veteran's current back 
disorder is related to his problems in service.  Given the 
medical complexity of this case, the Board finds that 
additional development should be undertaken.  

In light of the current evidence of record, it is the 
decision of the Board that further development is necessary 
prior to appellate review.  Accordingly, the claim is 
REMANDED to the RO for the following action:  

1.  The veteran, through his attorney, 
should be contacted and asked to indicate 
the names and addresses of all medical 
providers (VA and private) from whom he 
has sought treatment for his back 
disability postservice.  Thereafter, all 
indicated records should be requested and 
included in the claims folder.  The 
veteran, through his attorney, should 
also be asked whether he has received VA 
treatment for any other disability at 
issue.  If so, all VA treatment records, 
not contained in the claims folder, 
should be requested.

2.  The veteran should be afforded a VA 
examination by an orthopedist.  The 
claims folder and a copy of this REMAND 
should be forwarded to the examiner prior 
to the examination.  The physician should 
review the entire record and render an 
opinion as to whether it is at least as 
likely as not (50/50 or greater) that any 
current low back disability had its onset 
in service.  The examiner should indicate 
the basis for his/her opinion.  In 
formulating a response, the physician 
should utilize the phrase underlined 
above which sets forth the standard of 
proof necessary to grant a claim.  The 
findings should be typed or otherwise 
recorded in a legible manner.  If the 
examiner disagrees with any opinion of 
record, the reasons should be discussed.

3.  If it is found that the veteran's 
current low back disorder had its onset 
in service, the RO should take 
appropriate steps to contact the veteran, 
through his attorney, and obtain the 
names and addresses of all medical care 
providers who treated him for his nervous 
disorder since his discharge from 
service.  The RO should then attempt to 
obtain copies of treatment records from 
all identified treatment sources and 
associate the records with the claims 
folder.  

4.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the correct diagnosis of any 
current psychiatric disability and 
whether it is at least as likely as not 
(50/50 or greater) that each existing 
psychiatric disability is proximately due 
to or the result of or is being 
aggravated by the service connected back 
disability.  The claims folder and a copy 
of this Remand should be made available 
to the examiner and reviewed in 
conjunction with the examination.  All 
appropriate testing should be performed 
in connection with this examination in 
order to evaluate fully the veteran's 
condition.  The examiner should provide a 
complete rationale for all opinions and 
conclusions.  If the examiner agrees or 
disagrees with any opinion of record, 
he/she should discuss the reasons 
therefor.  

5.  If it is determined that service 
connection is warranted for a psychiatric 
disability, the RO should contact the 
veteran, through his attorney, and invite 
him to submit medical evidence of the 
presence of a chronic disability 
resulting in a sleep disorder, a 
disability manifested by indigestion, and 
motion sickness which is proximately due 
to or the result of or is being 
aggravated by the service connected 
psychiatric disability.  If well-grounded 
claims are submitted, the veteran, 
through his attorney, should be asked to 
furnish the names and address of all 
medical care providers from whom he has 
sought treatment for these disabilities.  
Thereafter, the appropriate VA 
examinations should be ordered.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
requested medical opinion.  If the report 
does not include adequate responses to 
the specific opinions requested, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (1999).  

7.  After the requested development has 
been completed, the RO should 
readjudicate the veteran's claim of 
service connection for a back disorder on 
a de novo basis and address the secondary 
claims.  If the benefits sought on appeal 
remain denied, the veteran and his 
attorney should be furnished a 
Supplemental Statement of the Case, and 
given the opportunity to respond thereto.  
The Supplemental Statement of the Case 
must contain all applicable laws and 
regulations, unless the veteran has 
already been furnished same.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional evidence.  The Board intimates no 
opinion; either factual or legal, as to the ultimate 
conclusion warranted in this case.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 


